Mr. Justice Craig delivered the opinion of the court: It is first claimed that section 20, supra, is invalid because it requires, or purports to require, insurance companies from foreign States where laws exist which put in force said section 20 of our statute to pay to the Auditor certain taxes, and does not provide for the levy or assessment of such taxes by any officer or agency authorized by the law of Illinois to levy or assess taxes; that said section is invalid as contrary to section 1 of article 9 of the constitution, which is as follows: “The General Assembly shall provide such revenue as may be needful by levying a tax by valuation, so that every person and corporation shall pay a tax in proportion to the value of his, her or its property, such value to be ascertained by some person or persons to be elected or appointed in such manner as the General Assembly shall direct, and not otherwise; but the General Assembly shall have power to tax * * * insurance, telegraph and express interests or business * * * in such manner as it shall from time to time direct, by general law, uniform as to the class upon which it operates.” If this section contained nothing but the first clause, the position of counsel might be regarded as tenable; but under the last clause the legislature is at liberty to tax insurance “in such manner as it shall from time to time direct, by general law, uniform as to the class upon which it operates.” In view of this clause of the section of the constitution no substantial objection is perceived to the mode provided for by said section 20, in connection with the section of the Ohio statute set out in the statement. But it will not be necessary to discuss this question. The same question was raised, considered and decided in Home Ins. Co. v. Swigert, 104 Ill. 653, and the decision there is conclusive of the question. It is next contended that section 20 is invalid and not in force as against the plaintiff, an Ohio company, until there is some life insurance company in existence in Illinois capable of doing business in Ohio. This question was raised and decided adversely to the position assumed, in Germania Ins. Co. v. Swigert, 128 Ill. 237. It was there held that the time when our law requires a foreign insurance company doing business in this State to pay the same license fees, etc., required by the laws of the foreign State of companies of this State doing business therein, is whenever the existing or future laws of such other State shall require companies of this State to pay license fees, etc., for the doing of an insurance business herein. As that case is conclusive of the question, further discussion is rendered unnecessary. It is next contended in the argument that section 20 is not valid to authorize.the insurance superintendent to tax and collect two and one-half per cent on the gross premium receipts of the plaintiff during the year 1895, in the State of Illinois. It will be observed that the section of the Ohio law set out in the statement of facts provides that every agent of an insurance company incorporated by authority of any other State doing business in the State of Ohio shall make, an annual return of the gross premium receipts, and the same shall be entered upon the tax list of the proper county, and be subject to the same rate of taxation that other personal property is. It then provides that in case this taxation in the various counties does not amount to two and onelialf per cent on the gross premium receipts for the year, then the superintendent of insurance shall charge and collect from such companies such a sum as, added to the sum paid to the county treasurers, will produce an amount equal to two and one-half per cent on the gross premium receipts of such companies. It will also be observed that section 20 of our statute, set out in the statement, provides that whenever the law of any other State requires life insurance companies organized under the laws of this State to pay a larger amount for taxes than the amount required from similar companies of other States in this State, then all life insurance companies doing business in this State shall be required to pay to the Auditor, for taxes, an amount equal to the amount of such payments imposed by the laws of such other State upon the companies of this State. Under these two provisions it is evident appellant was required to pay two and one-half per cent on its gross premium receipts,—and that is the amount appellant was assessed and required to pay by the insurance superintendent. But it is said appellant was assessed for taxation under section 30, chapter 73, of the statute, and the insurance superintendent had no authority to tax it two and one-half per cent over and above that assessment. That section of the statute is as follows: “Every agent of any insurance company incorporated by the authority of any other State or government shall return to the proper officer of the county, town or municipality in which the agency is established, in the, month of May, annually, the amount of the net receipts of such agency for the preceding year, which shall be entered on the tax lists of the county, town and municipality, and subject to the same rate of taxation, for all purposes,—State, county, town and municipal,—that other personal property is subject to at the place where located, said tax to be in lieu of all town and municipal licenses; and all laws and parts of laws inconsistent herewith are hereby repealed. ” Upon reference to Hurd’s Statutes of 1893, pages 880 and 892, it will be found that this section of the statute has no application to life insurance, but is one section of an act entitled “An act to incorpórale and govern fire, marine and inland navigation insurance companies.” If this section relates to fire and not life insurance companies, which we think it does, then it has no bearing whatever on the case under consideration. But aside from this consideration, there is no evidence in the record that appellant was taxed for the year 1895 under section 30, supra, or in any other manner, except by the insurance superintendent, and we will presume, in the absence of proof to the contrary, that the tax of two and one-half per cent imposed by appellee was the only tax levied for the year 1895, and as that tax was authorized by the statute the judgment of the circuit court was correct, and it will be affirmed. Judgment affirmed.